NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s cancelation of claims 7-11, 13-20, 22 and 23 in the After Final Amendment filed February 3, 2022 has been received, considered and entered by Examiner.

Allowable Subject Matter
Claims 1-4, 6 and 28-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
		
             In regard to independent claim 1, the prior art of record fails to teach or suggest a method for fabricating a composite part having all claimed method steps, where the thus formed composite part has all structural and compositional limitations as claimed, including that the body of the tool includes a void. Close prior art, US 2015/0099096 to Forston et al., does not teach or suggest to one of ordinary skill in the art that the tool (filler 26) includes a void, and one of ordinary skill in the art would not have had any motivation to have looked to another reference for a teaching of modifying the tool of Forston et al. to include a void in it.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782